DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a) as being anticipated by Acres et al 6,008,784.
	Regarding Claim 1, Acres et al shows in Figures 1-3, a modular display system comprising a support frame 42, a first display module 20 having a first substrate 22 having a first side configured to be releasably attach to the support frame 42, a first plurality of lighting elements 26 mounted on the second side of the substrate 22/24, wherein when activated, the first plurality of lighting elements 26 operate such that they create a first viewing plane, and a second display module 20 (see Fig. 2) comprising a second substrate 22/24 having a first side configured to releasably attach to the support frame 42, a second plurality of lighting elements 26 mounted on a second side of the second substrate, wherein when activated, the second plurality of lighting elements operate such that they create a second viewing plane, wherein when the first and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Acres et al 6,008,784 in view of Jurewicz et al 2014/0267457.
	Regarding Claim 2, Acres et al fails to disclose the pitch distance of the plurality of lighting elements.  Jurewicz et al teaches that it is known in the art in Figure 5 to provide a plurality of display elements 316 with a first pitch distance defined by a first distance between each lighting element and the second display module having a second pitch distance defined by a second distance between each of the light emitting elements (see para. 0046 and 0047, pitch distance does not vary between the lighting modules.  Claim language does not require that the first distance and the second distance be different from each other).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Acres et al to provide a pitch distance . 

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 3-10 are considered to set forth allowable subject matter because Claim 3 sets forth wherein the first display module comprises a first releasable frame coupler coupled to the support frame, the releasable frame coupler defining a first standoff distance from the first substrate to the support frame, a first pivoting frame coupler coupled to the support frame, the pivoting frame coupler defining a second standoff distance from the first substrate to the support frame, and a first adjustable linkage attached to the pivoting frame coupler, the adjustable linkage defining an adjustable deflection of the first display module.  This combination of limitations was not shown or suggested by the prior art.
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 11-16 are allowable over the prior art because Claim 11 sets forth a curved support frame having a first curvature radius, a first display module having a plurality of light emitting elements mounted on a flexible substrate, the first display module further comprising; a first releasable frame coupler configured to releasably couple to the curved support frame, the first releasable frame coupler defining a first end standoff distance between a 
Claims 17-20 are allowable over the prior art because Claim 17 sets forth a curved support frame having a first portion having a first curvature radius and a second portion having a second curvature radius, the first curvature radius not being equal to the second curvature radius; a first display module having a plurality of light emitting elements mounted on a flexible substrate, the first display module further comprising a first releasable frame coupler coupled to the curved support frame, the first releasable frame coupler defining a first end standoff distance between a first end of the first display module and the curved support frame when the first display module is coupled to the curved support frame, a first pivoting frame coupler coupled to the curved support frame, the first pivoting frame coupler defining a second end standoff distance between a second end of the first display module and the curved support frame when the first display module is coupled to the curved support frame, and a first adjustable linkage .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cope is cited of interest for showing in Figure 2, a plurality of display modules 54 mounted to a substrate 71 mounted to a frame 14.  Zheng et al is cited of interest for showing Figure 1, a plurality of display units comprising a plurality of light emitting units 13 connected to a substrate 12 and housing 11 with the plurality of display units connected to a chassis/frame (not numbered).  Allen et al is cited of interest for showing in Figure 4B, a plurality of display modules 10 attached together which can also provide a curved profile (see Fig. 5B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/PEGGY A NEILS/Primary Examiner, Art Unit 2875